In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-19-00397-CR

PATRICK SHAWN MCCANN, Appellant           §   On Appeal from

                                          §   Criminal District Court No. 2

                                          §   of Tarrant County (1540459R)
V.
                                          §   October 29, 2020

                                          §   Memorandum Opinion by Justice Kerr

THE STATE OF TEXAS                        §   (nfp)

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s Count Three judgment. We modify the trial court’s Count

Three judgment to reflect that Appellant Patrick Shawn McCann was convicted of

“Online Solicitation of a Minor,” and we affirm the Count Three judgment as

modified. We affirm the trial court’s Count One and Count Two judgments.
SECOND DISTRICT COURT OF APPEALS


By _/s/ Elizabeth Kerr__________________
   Justice Elizabeth Kerr